DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 2020/0183698. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a broader version of the U.S. Patent.
Instant Application – 17/305,265
U.S. Patent No. 2020/0183638
1. An information processing device, comprising: a central processing unit (CPU) configured to: designate a first position outside of a display region of an image display screen;
1. An information processing device, comprising: a central processing unit (CPU) configured to: designate a first position outside of a display region of an image display screen; 



set a height of a sound object independent of a central height of the display region; 
4. The information processing device according to claim 1, wherein the CPU is further configured to 
arbitrarily set the height of the AR object independent of a central height of the display region.
Claim 1 of the Instant Application includes claim 4 of the U.S. Patent.  The sound object of the Instant Application and the AR object of the Patent are the same and are used interchangeably in the specification.  For example, the specification discloses, “… to match the height of the AR object (the sound object) with the central height of the display region of the display 20 of the HMD 20.” ([0101]).  

Claim 1 (cont.)
set a trajectory of an augmented reality (AR) object, wherein the trajectory of the AR object is set as a plurality of positions; 
and control the sound object based on a second position of the display region, a third position of the sound object, a user position, movement of the sound object towards the designated first position, and the height of the sound object, 
and control the AR object, based on a second position of the display region, a third position of the AR object, a user's position, movement of the AR object towards the designated first position, and a height of the AR object, 
wherein the sound object is passable through the display region of the image display screen.
wherein the AR object is passable through the display region of the image display screen.
Claim 1 of the Instant Application is a broader version of claim 1 of the U.S. Patent. 
2. The information processing device according to claim 1, wherein the CPU is further configured to match the height of the sound object with the central height of the display region.
2. The information processing device according to claim 1, wherein the CPU is further configured to match the height of the AR object with a central height of the display region.
3. The information processing device according to claim 1, wherein the information processing device is a glasses-type device having a pair of image display screens for a left eye and a right eye.
3. The information processing device according to claim 1, wherein the information processing device is a glasses-type device having a pair of image display screens for a left eye and a right eye.
4. The information processing device according to claim 1, wherein the CPU is further configured to control display of an image of the sound object based on an overlap between the sound object and the display region of the image display screen.
5. The information processing device according to claim 1, wherein the CPU is further configured to display an image of the AR object based on an overlap between the AR object and the display region of the image display screen.
5. The information processing device according to claim 1, wherein the CPU is further configured to control display of the sound object on the display region, and the displayed sound object indicates a direction of a target object to a user.
6. The information processing device according to claim 1, wherein the CPU is further configured to display the AR object on the display region to indicate a direction of a target object to a user.
Claim 5 of the Instant Application is the same as claim 6 of the U.S. Patent, it is just phrased slightly differently.  
6. The information processing device according to claim 1, wherein the CPU is further configured to: control the movement of the sound object; and control display of an image of the sound object on the display region based on the controlled movement of the sound object.
7. The information processing device according to claim 1, wherein the CPU is further configured to control the movement of the AR object such that, an image of the AR object is displayed in the display region.
Claim 6 of the Instant Application is the same as claim 7 of the U.S. Patent, it is just phrased slightly differently.  
7. An information processing method, comprising: in an information processing device that includes a central processing unit (CPU): 
8. An information processing method, comprising: in an information processing device that includes a central processing unit (CPU): 
designating, by the CPU, a first position outside of a display region of an image display screen;
designating, by the CPU, a first position outside of a display region of an image display screen; 

setting, by the CPU, a height of a sound object independent of a central height of the display region; 
11. The information processing method according to claim 8, further comprising 
arbitrarily setting, by the CPU, the height of the AR object independent of a central height of the display region.
Claim 7 of the Instant Application includes claim 11 of the U.S. Patent.  The sound object of the Instant Application and the AR object of the Patent are the same and are used interchangeably in the specification.  For example, the specification discloses, “… to match the height of the AR object (the sound object) with the central height of the display region of the display 20 of the HMD 20.” ([0101]).  

Claim 8 (cont.)
setting, by the CPU, a trajectory of an augmented reality (AR) object, wherein the trajectory of the AR object is set as a plurality of positions; 
and controlling, by the CPU, the sound object based on a second position of the display region, a third position of the sound object, a user position, movement of the sound object towards the designated first position, and the height of the sound object, 
and controlling, by the CPU, the AR object, based on a second position of the display region, a third position of the AR object, a user's position, movement of the AR object towards the designated first position, and a height of the AR object, 

wherein the sound object is passable through the display region of the image display screen.
wherein the AR object is passable through the display region of the image display screen.
Claim 7 of the Instant Application is a broader version of claim 8 of the U.S. Patent. 
8. The information processing method according to claim 7, further comprising matching, by the CPU, the height of the sound object with the central height of the display region.
9. The information processing method according to claim 8, further comprising matching, by the CPU, the height of the AR object with a central height of the display region.
9. The information processing method according to claim 7, wherein the information processing device is a glasses-type device having a pair of image display screens for a left eye and a right eye.
10. The information processing method according to claim 8, wherein the information processing device is a glasses-type device having a pair of image display screens for a left eye and a right eye.
10. The information processing method according to claim 7, further comprising controlling, by the CPU, display of an image of the sound object based on an overlap between the sound object and the display region of the image display screen.
12. The information processing method according to claim 8, further comprising displaying, by the CPU, an image of the AR object based on an overlap between the AR object and the display region of the image display screen.
11. The information processing method according to claim 7, further comprising controlling, by the CPU, display of the sound object on the display region, wherein the displayed sound object indicates a direction of a target object to a user.
13. The information processing method according to claim 8, further comprising displaying, by the CPU, the AR object on the display region to indicate a direction of a target object to a user.
Claim 11 of the Instant Application is the same as claim 13 of the U.S. Patent, it is just phrased slightly differently.  
12. The information processing method according to claim 7, further comprising controlling, by the CPU, the movement of the sound object; and controlling, by the CPU, display of an image of the sound object on the display region based on the controlled movement of the sound object.
14. The information processing method according to claim 8, further comprising controlling, by the CPU, the movement of the AR object such that, an image of the AR object is displayed in the display region.
Claim 12 of the Instant Application is the same as claim 14 of the U.S. Patent, it is just phrased slightly differently.  
13. A non-transitory removable medium having stored thereon computer-executable instructions that, when executed by a processor of an information processing device, cause the processor to execute operations, the operations comprising: 
designating a first position outside of a display region of an image display screen;
15. A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor of an information processing device, cause the processor to execute operations, the operations comprising: 
designating a first position outside of a display region of an image display screen; 



setting a height of a sound object independent of a central height of the display region; 
17. The non-transitory computer-readable medium according to claim 15, wherein the operations further comprising arbitrarily setting the height of the AR object independent of a central height of the display region.
Claim 13 of the Instant Application includes claim 17 of the U.S. Patent.  The sound object of the Instant Application and the AR object of the Patent are the same and are used interchangeably in the specification.  For example, the specification discloses, “… to match the height of the AR object (the sound object) with the central height of the display region of the display 20 of the HMD 20.” ([0101])

setting a trajectory of an augmented reality (AR) object, wherein the trajectory of the AR object is set as a plurality of positions;
and controlling the sound object based on a second position of the display region, a third position of the sound object, a user position, movement of the sound object towards the designated first position, and the height of the sound object, 
and controlling the AR object, based on a second position of the display region, a third position of the AR object, a user's position, movement of the AR object towards the designated first position, and a height of the AR object, 
wherein the sound object is passable through the display region of the image display screen.
wherein the AR object is passable through the display region of the image display screen.
Claim 13 of the Instant Application is a broader version of claim 15 of the U.S. Patent. 
14. The non-transitory removable medium according to claim 13, wherein the operations further comprise matching the height of the sound object with the central height of the display region.
16. The non-transitory computer-readable medium according to claim 15, wherein the operations further comprising matching the height of the AR object with a central height of the display region.
15. The non-transitory removable medium according to claim 13, wherein the operations further comprise controlling display of an image of the sound object based on an overlap between the sound object and the display region of the image display screen.
18. The non-transitory computer-readable medium according to claim 15, wherein the operations further comprising displaying an image of the AR object based on an overlap between the AR object and the display region of the image display screen.
16. The non-transitory removable medium according to claim 13, wherein the operations further comprise controlling display of the sound object on the display region, and the displayed sound object indicates a direction of a target object to a user.
19. The non-transitory computer-readable medium according to claim 15, wherein the operations further comprising displaying the AR object on the display region to indicate a direction of a target object to a user.
17. The non-transitory removable medium according to claim 13, wherein the operations further comprise: controlling the movement of the sound object; and controlling display of an image of the sound object on the display region based on the controlled movement of the sound object.
20. The non-transitory computer-readable medium according to claim 15, wherein the operations further comprising controlling the movement of the AR object such that, an image of the AR object is displayed in the display region.
Claim 17 of the Instant Application is the same as claim 20 of the U.S. Patent, it is just phrased slightly differently.  
The claims of the Instant Application are basically just a broader version of the claims of the U.S. Patent. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Miyazawa WO 2013-114831, Bar-Zeev et al. U.S. Patent No. 9,911,236, Levola U.S. Pub. No. 2006/0170615 and Salter et al. U.S. Pub. No. 20140375683.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 





/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612